Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Specification 
	Objection is made to the specification for minor informalities:  Improper chemical formula subscripting is found at page 2.

    PNG
    media_image1.png
    129
    917
    media_image1.png
    Greyscale

Objection is made to the paragraph numbering scheme because the paragraph numbers do not increase in order:

    PNG
    media_image2.png
    571
    125
    media_image2.png
    Greyscale

	At page 4 paragraph [0044], 

    PNG
    media_image3.png
    35
    83
    media_image3.png
    Greyscale
 should be replaced by (CS2).
	Throughout the specification, chemical formulas and names of radicals, ligands, or functional groups should not be enclosed in quotation marks.  Similarly, where an abbreviation is noted, the abbreviation should not be enclosed in quotation marks.  For example, “… graphene oxide (GO) …” is preferred over “… graphene oxide (“GO”) …”.
	Each occurrence of “GrapheneOxide” in section captions, e.g., at [0051], should be replaced by “Graphene Oxide.”  Each occurrence of “grapheneoxide” elsewhere should be replaced by “graphene oxide.”

Claim Objections
	Objection is made to the eight claims under 37 CFR 1.75(f) insofar as the claims are not numbered.

    PNG
    media_image4.png
    584
    879
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    123
    893
    media_image5.png
    Greyscale

Each of the 7 claims immediately following the first-listed claim at page labelled “CLAIMS” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Insofar as no claim is numbered claim 1, or claim 2, or claim 4 or claim, it is unclear to which claim each of the 7 dependent claims refers.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang.
Wang describes carbon disulfide-modified graphene oxide (Wang Sec2.2.3) for use in removing by adsorption Pb(II) from aqueous media (§ 2.4).

    PNG
    media_image6.png
    172
    450
    media_image6.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang teaches:

    PNG
    media_image7.png
    112
    514
    media_image7.png
    Greyscale

Given the above, and Wang’s success in adsorbing Pb(II) from water, one would have expected the carbon disulfide modified GO to be at least somewhat effective in adsorbing other heavy metals, as well, such as at least one of the metal ions listed in claim 5.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152